Citation Nr: 1631654	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lumbosacral spondylosis.

2.  Entitlement to service connection for cervical spondylosis. 
 
3.  Entitlement to service connection for a right shoulder condition, to include right shoulder strain and pinched nerve of the neck.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1975, from March 1980 to August 1984, and from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded these matters in December 2015.  All remand instructions have been followed as to the claims for service connection for lumbosacral and cervical spondylosis, as adequate VA examinations have been conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

By a May 2014 statement, the Veteran indicated that he believed he did not suffer from right shoulder strain, but rather a pinched nerve in the neck which is causing numbness in his hands and fingers.  As such, the Board has recharacterized the Veteran's claim to include the claimed pinched nerve.

The issue of entitlement to service connection for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a lumbosacral spondylosis disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a cervical spondylosis disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a lumbosacral spondylosis disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a cervical spondylosis disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a December 2011 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in January 2012, August 2013, and January 2016.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

Lumbosacral & Cervical Spondylosis

In October 1974, the Veteran complained of a two year history of stiffness, popping and cracking in the neck.  He reported experiencing some numbness over the cervical spine.  X-rays were conducted on the cervical spine and no pathology was found.  He was found neurologically intact in his shoulder, arms and hands.  On the Veteran's December 1974 separation examination for that portion of service, he reported good health and no cervical spine, back or neck trouble.  He reported joint pain but pertaining to his knees.

In November 1988, the Veteran was involved in a motor vehicle accident, which was determined to have occurred in the line of duty.  Following the accident, the Veteran complained of neck and back pain and was diagnosed with thoracic and lumbosacral musculoskeletal pain.

In November 1988, x-rays were conducted of the cervical spine.  No acute fractures or dislocations were noted.  The impression was that no diagnostic abnormalities were identified.  A November 1988 treatment note diagnosed cervico-cranial syndrome, cervical "whiplash-type injury" sprain/strain, thoracic intervertebral disc disorder, intercostal neuritis, lumbar intervertebral disc syndrome (displacement), and subluxation.

In August 1989, the Veteran underwent x-ray examinations which revealed no fractures, subluxation, or degenerative joint disease in his cervical spine.

Throughout his time in the Air Force, the Veteran lifted heavy objects while working with medical supplies. 

In January 2012, the Veteran underwent a Compensation & Pension examination in which he was diagnosed with degenerative arthritis in the neck and back. 

In August 2013, the Veteran underwent a Compensation & Pension examination for a low/mid back condition and a neck condition in which he was diagnosed with lumbosacral spondylosis and cervical spondylosis.  The examiner determined the Veteran's lumbosacral spondylosis and cervical spondylosis was not related to his 1988 motor vehicle accident because there was no indication of spondylosis during the Veteran's active service.

In October 2013, the Veteran submitted a statement accompanying his Notice of Disagreement (NOD). The Veteran complained that the Compensation & Pension examination focused only on the spinal column even though the Veteran believes that his pain exists primarily in the ligaments and muscles and not the bones.  Moreover, the examiner addressed only the effects of the motor vehicle accident, and not the Veteran's service duties, such as heavy lifting. 

In December 2015, the Board ordered an additional VA examination to determine the etiology of the Veteran's pain in his upper, mid, and lower back muscles, joints, and ligaments, in particular, whether these conditions are the result of the Veteran's active duty service, to include his November 1988 motor vehicle accident and heavy lifting in service. 

In January 2016, the Veteran appeared for a VA examination.  In regard to the neck and cervical spine, the examiner noted that the Veteran has neck pain and has had prior imaging studies that showed degenerative disc disease and spondylosis with radicular pain in the past.  He underwent a cervical neck fusion in October 2014 which helped relieve the pain and radicular symptoms; he now experiences mild radicular symptoms on the left upper extremity.  The Veteran's radicular symptoms are further addressed in the remand portion of the decision.  In regard to the thoracolumbar spine, the examiner noted low back pain and found degenerative arthritis with no radicular symptoms.

The examiner noted that X-rays and MRI of the neck and back revealed diffuse spondylosis and progressive degenerative changes within the past five years.  The examiner noted the 1988 motor vehicle accident and stated that it is likely that the Veteran sustained a sprain or strain to the neck area.  However, the X-rays show diffuse degenerative changes in the cervical and thoracolumbar back consistent with degenerative spondylosis, not traumatic arthritis, and there was no fracture, spinal instability, or disc rupture seen after the motor vehicle accident.  The examiner stated that the Veteran's history reflects a slow, progressive onset of pain over the years with the development of numbness that worsened within the past five years, which is consistent with age related osteoarthritis / spondylosis of the spine.  The examiner stated that it is not medically plausible and less likely than not that the force of the accident damaged his back creating present arthritis.  The examiner noted that the Veteran's post-service work as a corrections officer was physically demanding and just as if not more likely to contribute to his back and neck degeneration than his service or the motor vehicle accident.  However, the examiner stressed that the Veteran appeared to suffer from age related degenerative changes to his neck and back rather than trauma from his occupation, service, or the motor vehicle accident.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for service connection for lumbosacral and cervical spondylosis.  Initially, the Board notes that the record does not show that arthritis of either the lumbosacral spine or cervical spine is shown during, or within one year, of the Veteran's separation from active service.  Thus, service connection on a presumptive basis is not warranted.

Although the evidence reveals that the Veteran currently suffers from lumbosacral and cervical spondylosis, the most competent, probative evidence of record, the VA examiner's opinions, does not etiologically link them to his service, to include the 1988 motor vehicle accident.  In coming to this conclusion, the Board weighs most heavily the VA examinations, and in particular the January 2016 opinion, which concludes that the Veteran's lumbosacral and cervical spondylosis is most likely age related and there is no medical basis for attributing these conditions to his service or the 1988 accident.

The Board notes that while the Veteran is competent to relay his experience, such as suffering consistent neck and back pain, the Veteran himself, through his statements, is not competent to diagnose the cause of his pain or establish a connection between his lumbosacral and cervical spondylosis and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's current lumbosacral and cervical spondylosis are less likely than not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of lumbosacral and cervical spondylosis, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for lumbosacral spondylosis is denied.

Entitlement to service connection for cervical spondylosis is denied.


REMAND

Right Shoulder to include Sprain and Pinched Nerve

In October 1974, the Veteran complained of a two year history of stiffness, popping and cracking in the neck.  He reported experiencing some numbness over the cervical spine.  X-rays were conducted on the cervical spine and no pathology was found.  He was found neurologically intact in his shoulder, arms and hands.  On the Veteran's December 1974 separation examination for that portion of service, he reported good health and no cervical spine, back or neck trouble.  He reported joint pain but pertaining to his knees.

Following the Veteran's November 1988 motor vehicle accident, the Veteran complained of neck and back pain and was diagnosed with thoracic and lumbosacral musculoskeletal pain.  Pursuant to this accident, the Veteran believes that he suffers from a pinched nerve in his neck, which causes numbness in his right hand and fingers. 

In April 2013, the Veteran underwent a Compensation & Pension examination for his right shoulder in which he was diagnosed with a right shoulder strain.  The examiner concluded that it was less than likely that the right shoulder strain was caused by the motor vehicle accident.  The Veteran also received an examination for carpal tunnel syndrome in his right hand; similarly, the examiner determined it was less than likely that the carpal tunnel syndrome was caused by the motor vehicle accident. 

In December 2015, the Board found this VA examination inadequate because it did not address the Veteran's claimed disability of a pinched nerve in the neck.  The purpose of the examination was to determine the etiology of the Veteran's pinched nerve in his neck, the burning and stinging pain in his neck ligaments, and any upper back condition, and, in particular, whether these conditions are the result of his active duty service. 

As discussed above, in January 2016, the Veteran appeared for a VA examination.  In regard to the neck and cervical spine, the examiner noted that the Veteran has neck pain and has had prior imaging studies that showed degenerative disc disease and spondylosis with radicular pain in the past.  He underwent a cervical neck fusion in October 2014 which helped relieve the pain and radicular symptoms; he now experiences mild radicular symptoms on the left upper extremity.  

The January 2016 VA examination did not address the Veteran's contentions that he suffers from a pinched nerve which causes right extremity symptoms, as ordered by the December 2015 Board remand.  As such, it is necessary to address the Veteran's contention of a pinched nerve, as well as his statement that it has caused right extremity symptomatology within the pendency of the appeals period.

See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The examiner will also be asked to address the October 1974 treatment note in the STRs in which the Veteran reported experiencing some numbness over the cervical spine, to determine the relation, if any, to the numbness he has experienced during this appeal.


Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant VA treatment records and private treatment records as identified by the Veteran.  Particular attention is directed to the treatment records of a cervical neck fusion performed in October 2014.

If they are unable to be obtained, a negative response should be recorded and added to the claims file.

2.  Schedule the Veteran for an examination by an appropriate examiner for his right shoulder, to include associated right extremity conditions relating to a pinched nerve in the neck. 

The examiner should address the Veteran's contention that he suffers from a pinched nerve in his neck, causing burning and stinging in the Veteran's neck ligaments and pain in the Veteran's upper back. 

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that any of the diagnosed conditions are related to the Veteran's time in service. 

In making his determinations, the examiner should particularly consider the following: 

a.  The Veteran's November 1988 motor vehicle accident; and 

b.  The Veteran's lay statements mentioning the amount of heavy lifting he performed in service; and 

c.  The October 1974 treatment note in the STRs in which the Veteran reported experiencing some numbness over the cervical spine.
 
3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for a right shoulder condition to include pinched nerve on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


